                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             3:20CR00317-KDB-DCK-1


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                                               )                  ORDER
                                               )
                                               )|
VICTOR MIGUEL VENEGAS                          )
RODRIGUEZ,                                     )
                                               )
                      Defendant,               )



      This MATTER is before the Court on its own Motion to administratively close the case

as to VICTOR MIGUEL VENEGAS RODRIGUEZ. The defendant appears to remain a

fugitive with no activity taking place in this case in recent times.

      It is therefore ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.



                                                      Signed: September 21, 2021




       Case 3:20-cr-00317-KDB-DCK Document 3 Filed 09/21/21 Page 1 of 1
